Judge WHICHARD
dissenting.
When a motion for [dismissal] questions the sufficiency of circumstantial evidence, the question for the court is whether a reasonable inference of defendant’s guilt may be drawn from the circumstances. (Citations omitted.) If so, it is for the jury to decide whether the facts, taken singly or in combination, *652satisfy them beyond a reasonable doubt that defendant is guilty. (Citation omitted.)
State v. Snead, 295 N.C. 615, 618, 247 S.E. 2d 893, 895 (1978).
The evidence here permits only two reasonable inferences: (1) that defendant had been drinking immediately prior to the accident, or (2) that defendant consumed a significant quantity of alcohol between 1:00 a.m., the time of the accident, and shortly after 2:25 a.m. when the officer first detected characteristics of alcohol consumption about him. As noted in State v. Cummings, 267 N.C. 300, 302, 148 S.E. 2d 97, 98 (1966), a driver who has an accident “isn’t likely to hurry off for more intoxicants to make his condition more noticeable and his breath more ‘odoriferous.’ ” The more reasonable inference thus is that defendant had been drinking immediately prior to the accident, and I believe the court properly permitted the jury to draw that inference.
While the facts here are less compelling than those in Snead, I believe they are “sufficient to permit a reasonable inference that defendant was intoxicated at the time of the accident.” Snead, 295 N.C. at 618, 247 S.E. 2d at 896. I thus find Snead authoritative and would hold, pursuant thereto, that the trial court correctly denied the motion to dismiss.
I find no merit in defendant’s other arguments. I thus vote to find no error in the trial.